DETAILED ACTION

Amendment 
Acknowledgement is made of Amendment filed 11-29-21.
Claims 9 and 11-12 are amended.
Claims 13-20 are withdrawn.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12, in the reply filed on 11-29-21 is acknowledged.
The traversal is on the ground(s) that "Examiners must provide reasons and/or examples to support conclusions" of "unduly extensive and burdensome search," for example, by "appropriate explanation of separate classification, or separate status in the art, or a different field of search". 
This is not found persuasive because 
Applicant just ignored the reasons of restriction stated in the Restriction Requirement of 09-30-2021:
A) Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-12, drawn to a component carrier, classified in class 174/261 (H05K1/116).
Group II.	Claims 13-20, drawn to a method of making a component carrier, classified in class 29/846 (H05K3/0035).

C)	Inventions Group II and Group I are related as process of making and product made.  Although there are linking claims between Group I and Group II, the inventions of Group I and Group II are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, not only the product can be made by different methods; for example, the limitations of wherein the method comprises forming the via by laser drilling; wherein the method comprises using the via for thermally conducting heat out of the component carrier; wherein the method comprises using the via for conducting electric current and/or signals within the component carrier; wherein the method comprises forming the via by: opening an electrically conductive layer structure above an electrically insulating layer structure of the stack by etching a window in the electrically conductive layer structure and subsequently removing exposed material of the electrically insulating layer structure by laser processing; wherein the method comprises forming the via by: operating a laser source for continuously emitting a laser beam, and moving the laser beam relative to the electrically insulating layer structure during forming the via; and wherein the method comprises forming the via by: operating a laser source for moving with respect to the electrically insulating layer structure only between emitting different laser shots in adjacent, in particular overlapping, surface 
but also that the product as claimed can be made by another and materially different process; for example, the limitations of wherein the via is at least partially filled with an electrically conductive filling which electrically contacts the embedded component; wherein the via is not filled with an electrically conductive filling; wherein the via has tapering sidewalls in a depth direction; wherein the via is formed with vertical sidewalls in a depth direction; wherein the via is substantially bathtub shaped; wherein the via is substantially W-shaped; wherein the component is connected with or contacted by the via, in particular by a plurality of vias each formed in at least one of the at least one electrically insulating layer structure along a horizontal path having a length being larger than a horizontal width; wherein each via is at least partially filled with an electrically conductive filling; comprising at least one of the following features: wherein a plurality of vias is provided in a vertically stacked arrangement, each via formed in at least one of the at least one electrically insulating layer structure along a horizontal path having a length being larger than a horizontal width, wherein in particular each via is at least partially filled with an electrically conductive filling; wherein the via is configured for thermally conducting heat out of the component carrier; wherein the via is configured for electrically conducting current and/or signals within the component carrier; wherein the via is formed as a sequence of frustoconical holes in adjacent surface portions of at least one of the at least one electrically insulating layer structure to thereby form 
Therefore, these two Groups are two distinct inventions.
D)	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
E)	Applicant is required under 35 U.S.C. 121 to elect between the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The requirement is still deemed proper and is therefore made FINAL. Claims 13-20 are withdrawn from consideration as being drawn to a nonelected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
Claim(s) 1-2, 4-5, 7, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US20200185300).
Re Claim 1, Xu show and disclose
A component carrier, comprising: 
a stack (of package 100, fig. 1) comprising at least one electrically conductive layer structure (pads and traces, 111, 116, 103, 104 and 114, fig. 1) and at least one electrically insulating layer structure (of 102, fig. 1); 
a component (108 and 109, fig. 1) embedded in the stack; and 
a via (thermal trench via 101, fig. 1) formed in at least one of the at least one electrically insulating layer structure along a horizontal path (fig. 1) having a length being larger than a horizontal width (the length is greater than the width. In some embodiments, the length ranges between 500 and 3000 microns. In some embodiments, the width ranges between 50 and 500 microns, [0034]).
Re Claim 2, Xu show and disclose
The component carrier according to claim 1, wherein the via is at least partially filled with an electrically conductive filling which electrically contacts the embedded component (fig. 1).
Re Claim 4, Xu show and disclose
The component carrier according to claim 1, wherein the via (thermal trench via 101, fig. 1) is a laser via formed by laser drilling (Examiner’s notes: with respect to “is a laser via formed by laser drilling”, which is a product-by-process limitation. The process limitation, in claim 4, does not generate the patentability in a claim drawn to structure or device. When the reference teaches 
Re Claim 5, Xu show and disclose
The component carrier according to claim 1, wherein the via has tapering sidewalls(tapered sidewalls of via 101, fig. 1) in a depth direction.
Re Claim 7, Xu show and disclose
The component carrier according to claim 1, wherein the via is substantially bathtub shaped (fig. 1).
Re Claim 9, Xu show and disclose
The component carrier according to claim 1, wherein the component is connected with or contacted by the via (fig. 1) by a plurality of vias (fig. 1) each formed in at least one of the at least one electrically insulating layer structure (insulation layer structure of 102, fig. 1) along a horizontal path having a length being larger than a horizontal width (fig. 1).
Re Claim 10, Xu show and disclose
The component carrier according to claim 9, wherein each via is at least partially filled with an electrically conductive filling (fig. 1).
Re Claim 12, Xu show and disclose
The component carrier according to claim 1, comprising at least one of the following features: the component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically 
wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten (copper, [0033]); 
wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of reinforced or non-reinforced resin (resin, [0032]), for instance epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; 
wherein the component carrier is shaped as a plate (fig. 1); 
wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate, and an interposer (package substrate, [0032]); wherein the component carrier is configured as a laminate-type component carrier (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., in view of Brand (US6124643).
Re Claim 3, Xu show and disclose
The component carrier according to claim 1,
Xu does not disclose
wherein the via is not filled with an electrically conductive filling.
Brand teaches a device wherein
the via is not filled with an electrically conductive filling (unfilled thermal via, [Claim 1]).
Therefore, it would have been obvious to one having ordinary skill in the art could use the unfilled thermal via as taught by Brand in the electronic device of Xu, in order to be able to use variety thermal via, filled or unfilled, for the electronic device.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., in view of Hurwitz et al. (US5946600).
Re Claims 6 and 8, Xu show and disclose
The component carrier according to claim 1,

wherein the via is formed with vertical sidewalls in a depth direction; wherein the via is substantially W-shaped.
Hurwitz teaches a device wherein
	the via is formed with vertical sidewalls in a depth direction (thermal via 180 with vertical sidewalls, fig. 5); the via is substantially W-shaped (W-shaped via 40, fig. 2A).
Therefore, it would have been obvious to one having ordinary skill in the art to use the unfilled thermal via as taught by Brand in the electronic device of Xu, in order to be able to use variety design choices of shapes of thermal vias with straight wall and/or W-shaped for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

wherein a plurality of vias is provided in a vertically stacked arrangement, each via formed in at least one of the at least one electrically insulating layer structure along a horizontal path having a length being larger than a horizontal width, wherein each via is at least partially filled with an electrically conductive filling; wherein the via is configured for thermally conducting heat out of the component carrier; wherein the via is configured for electrically conducting current and/or signals within the component carrier; wherein the via is formed as a sequence of frustoconical holes in adjacent surface portions of at least one of the at least one electrically insulating layer structure to thereby form connected circular recesses constituting the via; wherein the via has a shape of an oblong slot with straight shape along its length; wherein the via has a curved shape; wherein a ratio between length and width of the via is in a range between 1.5 and 5; wherein a ratio between a depth and the width of the via is in a range between 10% and 90%; wherein, in a plan view, the via has an outline defined by a plurality of longitudinally arranged overlapping circular recesses; wherein the via is configured as a thermal via and is at least partially filled with a thermally conductive filling, wherein the thermal via is electrically inactive; wherein the via extends in a vertical direction from a horizontally extending trace.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190096814-A1 US-20140174793-A1 US-20130048361-A1 US-20090288859-A1 US-20040112635-A1 US-20200185300-A1 US-20180190513-A1 US-20160120060-A1 US-20200051884-A1 US-20140070423 US-20190304889-A1 US-20150349023-A1 US-20210341808-A1 US-20210057331-A1 US-20150034976-A1 US-8673160-B1 US-20180302978-A1 US-8009429-B1 US-6124643-A US-5946600-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848